DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-5, as amended or originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing nephron progenitor cells comprising culturing brachyury+ primitive streak cells in a nephron progenitor differentiation medium comprising hESFM medium from Thermo Fischer Scientific and 2% B27 medium, wherein the differentiation medium is free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF for a sufficient amount of time to differentiation a portion of the cultured cells into PAX2+WT1+SIX2+ nephron progenitor cells, does not reasonably provide enablement for culturing the primitive streak cells in a nephron progenitor differentiation medium comprising any base medium and any factors but is also free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of 
Nature of Invention:  The instant invention is drawn to a simplified method of producing nephron progenitor cells by differentiating primitive streak cells.
Breadth of the Claims:  The claims as amended recite culturing primitive streak cells in “a chemically defined, serum free endothelial medium comprising a medium supplement”.  The term “chemically defined” means that the structural components of the medium are known. “Serum-free” means the medium does not comprise serum.  Term “endothelial medium” comprises any medium that can be used in any capacity with endothelial cells or the making of endothelial cells.  Examples include, but are not limited to, endothelial growth/maintenance medium, endothelial differentiation medium, endothelial proliferation medium, any medium that can be used with endothelial cells, such as PBS, basal medium, or any medium into which endothelial cells can be placed.  Thus the breadth of the claimed medium encompasses any medium.  Similarly “medium supplement” is a broad genus as well, including medium or factors that can be added to the claimed endothelial medium.  Thus “medium supplement” can be essentially anything that can be added to a medium.  The claims continues to be defined by factors the media does not have (exogenous Wnt/beta-catenin activating agent, BMPs, activin, RA, VEGF, and FGF) but does not recite the structural elements that the media does have.  As such the breadth of the claims encompass a method of producing nephron progenitor cells comprising culturing Brachyury positive primitive streak cells in any medium into which endothelial cells can placed comprising any structural elements except Wnt/beta-catenin activating agent, BMPs, activin, RA, VEGF, FGF, and serum 
Specification Guidance:  The specification teaches the following (citations from Pre-Grant Publication):
[0041] As described herein, "nephron progenitor differentiation medium" is medium suitable for the survival in in vitro tissue culture of nephron progenitor cells and allows for the growth and differentiation of the nephron progenitor cells from a primitive streak population. Suitable medium for use as a nephron progenitor differentiation medium are known in the art, including, for example, but not limited to, human endothelial serum-free medium (hESFM), PM2 (human endothelial serum-free medium (hESFM) and a medium supplement (e.g., 2% B-27.RTM. (Table 1, e.g., biotin, DL alpha tocopherol acetate, DL alpha-tocopherol, vitamin A (acetate), BSA, fatty acid free fraction V, catalase, human recombinant insulin, human transferrin, superoxide dismutase, corticosterone, D-galactose, ethanolamine HCl, glutathione (reduced), L-carnitine HCl, linoleic acid, linolenic acid, progesterone, putrescine 2HCl, sodium selenite and T3 (triodo-I-thyronine)). Other suitable medium may be used as long as the medium does not contain exogenous Wnt/.beta.-catenin activating agents, exogenous growth factors, e.g., bone morphogenetic proteins (BMPs), vascular endothelial growth factor (VEGF) and fibroblast growth factor (FGF), retinoic acid and activin.
Working Examples:  Example 1 teaches the following (citations from the Pre-Grant Publication):
[0090] Wnt Activation Directs hPSCs to Primitive Streak and Intermediate Mesoderm [0091] Most cells forming the kidney, including podocytes, originate from intermediate mesoderm.sup.31. Wnt signaling plays an important role in the development of mesodermal lineages and induction of canonical Wnt signaling has been used to direct hPSC differentiation into mesoderm.sup.32-34. For example, a prior study showed that treatment of undifferentiated hPSCs with 6 .mu.M CHIR99201, a GSK3.beta. inhibitor, in a serum-free and albumin-free medium generated a uniform population of cells expressing primitive streak markers after 24 hours.sup.35. Thus, as a first step toward differentiating hPSCs into podocytes, induced hPSCs (iPSCs) were seeded on a Matrigel.RTM.-coated surface at a density of .about.2.times.10.sup.4 cells/cm.sup.2 in mTeSR.RTM.1. After 3 days of expansion to a density of 6.times.10.sup.4 cells/cm.sup.2, the hPSCs were treated with 6 .mu.M CHIR99201 for 48 hr in serum-free and albumin-free podocyte medium 1 (PM1: DMEM/F12, 1% MEM-NEAA, 0.5% GlutaMAX, 0.1 mM .beta.-mercaptoethanol) (FIG. 1A). Before initiating differentiation at day 0, expression of pluripotent markers OCT4, NANOG and TRA-1-60 was validated by immunofluorescence (FIG. 1B-D). After 24 hr treatment with CHIR99201, the cells uniformly expressed the primitive streak marker brachyury, which localized to the nucleus with nearly 100% positive population (FIG. 1E, 1F). As expected, brachyury expression was transient, disappearing after day 3 (FIG. 1G). After 48 hr CHIR99201 treatment in PM1, the medium was switched to serum-free podocyte medium 2 (PM2: human endothelial serum-free medium (hESFM), 2% B-27.RTM.) and cultured to day 16. The kinetics of primitive streak induction were assessed by immunofluorescence and qRT-PCR. The primitive streak gene MIXL1 reached peak expression at 24 hour and then was undetectable after day 4 (FIG. 1H, I). At day 4, nearly 100% of the cells expressed the intermediate mesoderm marker PAX2, which localized to the nucleus (FIG. 1J). Expression of the pluripotency gene POU5F1 dramatically decreased after initiation of differentiation (FIG. 1K). [0092] Primitive Streak Cells Progress to Podocyte Progenitors [0093] At day 6, immunofluorescence analysis indicated that the differentiating cells possessed nuclear 
	Thus while the breadth of the claims encompass the use of any endothelial cell medium comprising any base medium and any factors excluding a wnt activator, BMP, activin, RA, VEGF, FGF, and serum, the specification solely provides specific guidance to one species of medium, designed PM2, comprising human serum-free endothelial medium (hESFM) and 2% B27.  The specification does generally state that endothelial cell mediums are known in the art.  However, the specification does provide any specific guidance or examples to human serum-free endothelial cell medium defined by its essential elements and capable of differentiating primitive streak cells into nephron progenitor cells, except stating hESFM (ThermoFisher Scientific).   See [0047].  As such, the specification does not provide enabling guidance to the requisite factors in the medium and medium supplement that actively induced differentiation of the primitive streak cells into the claimed nephron progenitor cells, other than this one specific hESFM from Thermo Fischer Scientific, or any medium supplement other than 2% B27.
State of the Art: The specification states that suitable medium for use as a nephron progenitor differentiation medium are known in the art.  A search of the art teaches Nishinakamura (US 2016/0304838) teaches a stepwise means of differentiating pluripotent stem cells to brachyury+ primitive streak cell to intermediate mesoderm cells to metaphoric nephron progenitor cells (i.e. WT1+PAX2+SIX2+ nephron progenitor cells).  However, the medium used to differentiate the primitive streak cells to progenitor cells requires Wnt agonist, BMPs, activin, RA and FGFs ([0031]; [0032]; [0083]-[0091]).  
Thus a search of the art teaches no examples of a serum free endothelial cell medium comprising a media supplement that does not comprise Wnt agonists, BMPs, Activin, RA, VEGF, and/or FGF.  Further, the state of the art teaches the active elements known to induce a step wise differentiation of posterior primitive streak (brachyury+) cells into intermediate mesoderm cells and then finally metanephric nephron progenitor cells (WT1+PAX2+SIX2+) are the same factors that are excluded in the claimed medium.
The instruction sheets for hESFM from Thermo Fischer Scientific teaches this medium for use in culturing endothelial cells but does not provide any guidance to the structural elements of the medium (See Human Endothelial-SFM sheet. Pp. 1-2. 2013). Thus, while the art teaches that the medium is available for use in the claimed method, the factors within the medium exacting the claimed differentiation are unknown.  As such, an artisan of ordinary skill is completely reliant upon this one medium provided by Thermo-Fisher Scientific to make and use the instantly claimed method.  It is further noted that commercial medias, such as those provided by Fischer Scientific, modify/improve upon their medium product without necessarily divulging such changes.  
It is further noted, again, that the claimed endothelial serum free medium is broader than the hESFM of Fischer Scientific.  Multiple types of Endothelial cell medium are provided commercially by multiple vendors (See Cell Applications, Inc webpage.  https://www.cellapplications.com/endothelial-cell-media, printed 1/11/2022, pp. 1-3; EndoGo XF medium printout from webpage. https://www.sartorius.com/shop/ww/en/usd/applications-laboratory-cell-culture-cell-cultivation/endogo%e2%84%a2-xf-medium/p/05-400-1A?gclid=Cj0KCQiA8vSOBhCkARIsAGdp6RRavZRomGzKoTZrjmpdYkTHJR0r1qCHORuNC-X-oe2ZoEHPFYsQrYQaAog-EALw_wcB.  Printed 1/11/2022, pp. 1-5).  None of these vendor disclose the structural elements of their endothelial serum free media as well.  As such, one of ordinary skill does not know if the same elements present in their media are the present in the media used in the instant application.  
Thus while serum free endothelial cell media and medium supplements are known in the prior art, this knowledge does not supplement the shortcomings of the specification because the specification does not provide any guidance to the active 
Undue Experimentation: While it is acknowledged that endothelial cell mediums are available in the art, an artisan of ordinary skill in the art have no idea what is present commercially available mediums that exact the claimed differentiation of primitive streak cells into nephron progenitor cells.  Thus one of ordinary skill in the art would have to determine first, if any other known endothelial serum free medium would function in the claimed method, determine what specific factors in the medium are exacting the claimed differentiation, and further determine if said factors are the same at the factors exacting differentiation in the medium provided by Fischer Scientific.  This type of experimentation goes further than routine optimization but rather into experimentation to determine IF the claimed method is enabled for any other mediums other than the hESFM + 2% B-27 described in the instant application.  This level of experimentation would be deemed undue experimentation.
As such, the amended claims lack enablement for the full breadth of the claims because while the specification contemplates using any species of endothelial serum free medium comprising any medium supplement, the specification solely provides specific guidance to one medium, hESFM provided by commercially by Thermo Fischer Scientific supplemented with 2% B-27.  Further neither the specification nor the art 
Since neither the art nor the specification provide specific guidance to other the active ingredient of a mediums that lack Wnt agonists, BMPs, Activin, RA, VEGF, FGF, and serum, the scope of the claims is only enabled for the one example provided by the specification, which is hESFM from Fisher Scientific + 2% B27 .  All other embodiments of the claimed media fail to be enabled because neither the specification nor the art provide specific guidance describe the active ingredients present in the hESFM from Fisher Scientific that predictably produce nephron progenitor cells.
.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant disagrees with the enablement rejection of record.  However, to expedite prosecution, Applicant submits that claim amendments.  Applicant submits that Example 2 show an actual reduction to practice of the presently claimed method.  Therefore, this disclosure would have enabled a person of ordinary skill in the art to perform the claimed method without undue experimentation.  	In response, Applicant’s argument is respectfully not found persuasive because the amended claims are not commensurate in scope with Example 2.  The instant rejection is a scope of enablement rejection and the scope indicated as enabled are commensurate in scope with the disclosure of in Example 2.  However, the instant claims more broadly claim a genus of serum-free endothelial medium comprising any medium supplement, whereas Example 2 much more narrowly provide specific guidance to one specific serum-free human endothelial medium comprising one specific medium supplement (2% B-27).  For reasons discussed above in the modified enablement rejection, this broader scope of the medium is not enablement.  As such, the rejection of record, in its modified form, is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, as amended or originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims recites the genus, “an endothelial serum free medium” comprising another genus, “a medium supplement”.  
When determining if a genus has adequate written description, the specification is reviewed to determine if a representative number of species has been described with relevant characteristics to determine if the complete structure of the genus has been described to demonstrate possession at the time of filing.

It is acknowledged that the art provides additional species examples of serum free endothelial medium and medium supplement.  However, neither the specification nor the art describe the active elements present in these medias and supplements that differentiate the primitive streak cell into nephron progenitor cells.  Further, since the art does not teach any other factors other than Wnt, BMPs, RA, and FGFs that exact such differentiation, and the instant claims exclude these art established factors, one of ordinary skill could not envision the requite structural elements present in the medium and supplement that would exact the claimed differentiation of primitive streak cells into nephron progenitor cells.  


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant submits that the amendments to the claims satisfied the written description requirement.  Applicant further submits that the specification sufficiently discloses the claims such that one skilled in the art would have reasonably concluded that the inventor was in possession of the claimed invention at the time the instant application was filed. Applicant refers to [0040] and [0044] as support for their position.
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not considering the full breadth of the claims and all of the structurally varied types of mediums encompassed by the breadth of the claims that have not been described by the specification.  Paragraph [0040] only discloses one highly specific species of endothelial serum-free medium supplemented with one highly specific species of medium supplement, which is hESFM and 2% B-27.  This paragraph refers .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When determining if a newly added recitation has adequate written description, the specification, as originally filed, is reviewed to determine if it provides adequate explicit or implicit support for said newly added recitation.  In the instant claim amendment, claim 1 newly recites, “a chemically defined, serum-free medium comprising a medium supplement”.  A search of the originally filed specification fails to provide a literal recitation for the newly added claim language.  Thus, the newly added recitation does not have explicit support from the specification.  A review of the 
In conclusion, the newly added recitation, “a chemically defined, serum-free endothelial medium comprising a medium supplement” constitutes new matter because the specification as originally filed fails to provide explicit or implicit support for this recitation.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632